Citation Nr: 0016511	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-45 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for chronic 
prostatitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

6.  Whether a child born September [redacted], 1978, was permanently 
incapable of self support prior to September [redacted], 1996.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1989 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for schizophrenia and for hepatitis.  This appeal 
also arises from a May 1994 rating decision which denied 
entitlement to service connection for chronic prostatitis and 
hypertension and which continued a noncompensable rating for 
bilateral hearing loss.  This appeal further arises from an 
August 1996 rating decision which found that the veteran's 
child born September [redacted], 1978, was not permanently 
incapable of self support prior to September [redacted], 1996.

The veteran's claims of entitlement to service connection for 
schizophrenia and hepatitis were the subjects of a July 1990 
Board remand.  Those issued were deferred at that time 
pending the development of another issue which was 
subsequently granted.

The claim that the veteran's child born September [redacted], 1978, 
was permanently incapable of self support prior to September 
[redacted], 1996, was previously before the Board and was the subject 
of a January 1999 remand which requested further development 
of the evidence.  That development has been completed and 
this claim is again before the Board.

The veteran's claim of entitlement to an increased rating for 
bilateral hearing loss is addressed in the remand attached to 
this decision.


FINDINGS OF FACT

1.  The evidence does not show that the veteran currently has 
any residuals of hepatitis or any current disability which is 
the result of any hepatitis.

2.  The evidence does not show that the veteran complained 
of, was treated for, or was diagnosed with schizophrenia, 
hepatitis, prostatitis or hypertension in service.

3.  The evidence does not show that hypertension or any 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service.

4.  The competent medical evidence of record does not provide 
any nexus or link between any current schizophrenia, 
prostatitis, or hypertension and the veteran's service or any 
disease or injury incurred in or aggravated by service.

5.  The evidence of record does not show that the veteran's 
child born on September [redacted], 1978, was permanently incapable 
of self support prior to September [redacted], 1996.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for schizophrenia, hepatitis, chronic prostatitis, and 
hypertension are not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (1999).

2.  The veteran's born September [redacted], 1978, was not 
permanently incapable of self support prior to September [redacted], 
1996.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.356 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for schizophrenia, 
hepatitis, chronic prostatitis, and hypertension.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had schizophrenia, hepatitis, 
chronic prostatitis, or hypertension during service, or 
whether hypertension or a psychosis manifested to a 
compensable degree within one year following the veteran's 
separation from service; (2) whether he currently has 
schizophrenia, hepatitis, chronic prostatitis, or 
hypertension; and if so, (3) whether any current 
schizophrenia, hepatitis, chronic prostatitis, or 
hypertension is etiologically related to his inservice or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  Psychoses and 
cardiovascular-renal disease, including hypertension, are 
chronic diseases with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1999).


A.  Schizophrenia.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of 
schizophrenia or any other mental disorder while on active 
duty.  The Board notes that the veteran's June 1977 
separation examination found his psychiatric examination to 
be normal.  There is no evidence within one year of the 
veteran's separation from service which indicates that he 
complained of or was treated for any psychosis.

A May 1989 VA medical report shows that the veteran was 
diagnosed with organic hallucinosis secondary to alcohol and 
possible marijuana abuse.

An August 1989 VA psychiatry report provides a diagnosis of 
schizophrenic disorder, undifferentiated type, chronic.  At 
that examination, the veteran stated that he felt that his 
schizophrenic disorder began during service.  However, the 
examiner did not provide any opinion indicating that the 
veteran's mental disorder began during his service, that any 
psychosis manifested to a compensable disorder within one 
year following the veteran's service, or that any current 
mental disorder is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.

An August 1989 VA examination report notes a diagnosis of a 
history of a nervous disorder for twelve years and that the 
veteran was on medication.  The examiner felt that a 
diagnosis of chronic schizophrenia was possible.  However, 
that medical report does not provide evidence that the 
veteran's mental disorder began during his service, that any 
psychosis manifested to a compensable disorder within one 
year following the veteran's service, or that any current 
mental disorder is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.

Although that medical record does give a history of a nervous 
disorder for twelve years, which would date that disorder 
back to August 1977, the Board notes that the examiner does 
not provide any opinion that a nervous disorder began during 
the veteran's service, which ended in July 1977.  
Furthermore, that report does not provide evidence that any 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service.  That report 
also does not provide any nexus between any current mental 
disorder and the veteran's service.

The Board notes that the veteran's schizophrenia was first 
diagnosed in 1989, approximately twelve years following his 
separation from service.  The medical evidence of record does 
not show that any current mental disorder began in service, 
that any current mental disorder is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, or that any psychosis manifested to a compensable 
degree within one year following the veteran's separation 
from service.

As there is no record of treatment or complaint of 
schizophrenia in service, no evidence showing that a 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service, and no 
competent medical evidence providing a link between any 
current schizophrenia and the veteran's service or any 
disease or injury incurred in or aggravated by service, the 
veteran's claim fails to show the required elements of a well 
grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).


B.  Hepatitis.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of hepatitis 
while on active duty.  The Board notes that the veteran's 
June 1977 separation examination does not note any hepatitis.

The evidence of record shows that the veteran tested positive 
for Hepatitis B antibody in June 1989 and in March 1990.  An 
August 1989 VA examination notes a history of hepatitis three 
months previous which was asymptomatic as that time.  There 
is no medical evidence of record showing any current 
disability which is the result of hepatitis.

As there is no current diagnosis of any disability which is 
shown to be a residual of hepatitis, no record of treatment 
or complaint of hepatitis in service, and no competent 
medical evidence providing any link or nexus between any 
hepatitis and the veteran's service, the veteran's claim 
fails to show the required elements of a well grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


C.  Chronic Prostatitis.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of prostatitis 
while on active duty.  The Board notes that the veteran's 
June 1977 separation examination found his genito-urinary 
system examination to be normal.

A March 1994 VA examination does provide a diagnosis of 
chronic prostatitis.  However, there is no medical evidence 
of record providing any nexus or link between the veteran's 
current chronic prostatitis and his service or any disease or 
injury incurred in or aggravated by service.

As there is no competent medical evidence to provide any 
nexus or link between any current chronic prostatitis and the 
veteran's service or any disease or injury incurred in or 
aggravated by service, the veteran's claim fails to show the 
required elements of a well grounded claim.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).


D.  Hypertension.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of 
hypertension while on active duty.  The Board notes that the 
veteran's June 1977 separation examination found his heart 
and vascular system examinations to be normal.  The veteran's 
blood pressure was 130/90.  In an accompanying report of 
medical history the veteran indicated that he did not have, 
nor had he ever had, high blood pressure.

There is no evidence within one year of the veteran's 
separation from service which shows any complaint of or 
treatment for hypertension.

A VA discharge summary for a hospitalization from May 3, 
1989, to June 2, 1989, shows that the veteran was diagnosed 
with essential hypertension.

An August 1989 VA examination found a blood pressure of 
135/86.  That examination report notes a history of 
hypertension for years.  The veteran was taking medication.

At a March 1994 VA examination, the veteran stated that he 
was diagnosed with hypertension in 1982 and started on 
medication.

The Board notes that there is no evidence of record providing 
any nexus or link between the veteran's service and any 
current hypertension, first shown by the medical evidence of 
record in 1989, approximately 12 years following his 
separation from service.  The veteran himself has stated that 
his hypertension was first diagnosed in 1982, some five years 
following his separation from service.

As there is no record of treatment or complaint of 
hypertension in service, no evidence showing that 
hypertension manifested to a compensable degree within one 
year following the veteran's separation from service, and no 
competent medical evidence providing any nexus or link 
between any current hypertension and the veteran's service or 
any disease or injury incurred in or aggravated by service, 
the veteran's claim fails to show the required elements of a 
well grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).


E.  Conclusion.

The veteran has advanced arguments that his schizophrenia, 
hepatitis, chronic prostatitis, and hypertension were 
incurred in or aggravated by service or are proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service, or that a psychosis or hypertension 
manifested to a compensable degree within one year following 
his separation from service.  The Board notes that a claimant 
would not meet the burden imposed by § 5107(a) merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. at 611 
(1992).  The medical evidence of record does not show any 
evidence that the veteran's schizophrenia, hepatitis, chronic 
prostatitis, and hypertension were incurred in or aggravated 
by service or are proximately due to or the result of a 
disease or injury incurred in or aggravated by service, or 
that a psychosis or hypertension manifested to a compensable 
degree within one year following his separation from service.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims of entitlement to service 
connection for schizophrenia, hepatitis, chronic prostatitis, 
or hypertension.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded, 
they must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the March 1990 statement of 
the case, the October 1994 statement of the case, the 
September 1996 statement of the case, the March 2000 
supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet. App 384 
(1995) (en banc) (where a Board decision disallows a claim on 
the merits and the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm the Board's 
decision on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal of the veteran's 
claims because the claims are not well grounded is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


II.  Whether a child born September [redacted], 1978, was permanently 
incapable of self support prior to September [redacted], 1996.

The veteran contends that his child born September [redacted], 1978, 
was permanently incapable of self support prior to September 
[redacted], 1996.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

The regulations provide the conditions which determine 
permanent incapacity for self-support.  A child must be shown 
to be permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling. Principal factors for consideration are:  
(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.  (2) A child shown by proper evidence to 
have been permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  (3) It 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  (4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (1999).

The evidence shows that the veteran's child was hospitalized 
from February 29, 1992, to March 25, 1992, after a drowning 
accident where she was under water for approximately four 
minutes prior to being rescued.  Her diagnoses were drowning 
leading to adult respiratory distress syndrome necessitating 
intubation and mechanical ventilation; aspiration of gastric 
contents leading to secondary pneumonitis occurring at the 
accident site; recurrent pneumonitis secondary to Klebsiella 
pneumonia which occurred as a superinfection while the child 
was on the respirator; pulmonary fibrosis with hypoxemia 
necessitating chronic oxygen use; acute gastritis with 
gastrointestinal bleeding; and iron deficiency anemia.

An April 1992 private medical report notes that the child was 
on four liters of oxygen per minute when ambulatory.  With 
that amount of oxygen, she could walk about 400 feet before 
tiring.  She did not use oxygen at rest.  She was going to 
school four hours per day because she tired easily.  She had 
a dry cough.  She did not wheeze or have pain in her chest.  
She slept on one pillow without awakening short of breath.  
Her feet did not swell.  She had normal mentation since her 
accident with no severe headaches, dizzy spells, or loss of 
consciousness.  She was still a little hoarse, but improving.  
She was taking oxygen and supplemental iron.  Physical 
examination found her a well-developed, healthy-appearing 
female who was using oxygen when she entered the office.  The 
examiner provided an impression of adult respiratory distress 
syndrome, secondary to near drowning, with residual pulmonary 
damage and anemia, secondary to gastritis.  Except for 
reduced breath sounds noted on auscultation of the lungs, the 
examination was unremarkable.  She did give a history of 
continued exercise limitation secondary to shortness of 
breath.

A June 11, 1992, private pulmonary function test report shows 
that the FVC was 64 percent of the predicted value.  The FEV1 
was 62 percent of predicted value.  The FEV1/FVC was 93 while 
the predicted value was 86.  The DLCO was 68 percent of the 
predicted value.  The examiner noted a mild to moderate 
obstructive defect with marked improvement since March 1992.

A June 11, 1992, private pulmonary stress test showed 
borderline acceptable oxygen saturation at rest.  She 
desaturated rapidly and significantly with exercise.  It 
appeared that she required oxygen at a flow of three liters 
per minute to maintain an adequate oxygen saturation during 
exercise of the degree described in the test.

A June 20, 1992, private medical report notes that the child 
was able to walk farther than she could previously, although 
the examiner had trouble quantifying the improved exercise 
tolerance.  She was having less cough.  Generally, she was 
feeling a good bit better than the initial visit in April.  A 
chest X-ray showed significant improvement.  The film was 
certainly not normal, but showed increase in rather fine 
markings noted especially in the lower two thirds of the lung 
fields.  Pulmonary function tests showed values approaching 
twice those obtained in an earlier study.  A modified 
exercise test was performed.  Resting oxygen saturation was 
89 percent.  She walked a total of just under four minutes at 
one to two miles per hour on room air and her oxygen 
saturation fell to 85 percent.  Oxygen by nasal process was 
started and adjusted based on her oxygen saturation.  It 
appeared that three liters per minute was an appropriate flow 
which would allow her to exercise reasonably.  With that 
amount of oxygen delivered, she walked about five minutes at 
two miles per hour and did not desaturate.  The examiner felt 
that the child was showing significant improvement 
clinically, radiographically, and physiologically.  The 
examiner explained that he could not make any promises, but 
that he would not be surprised to see her pulmonary functions 
continue to improve until they were in the normal or near 
normal range.  Despite her improvement, she continued to 
exhibit exercise-induced hypoxemia.  The examiner felt she 
could discontinue oxygen use at rest and use three liters per 
minute when exercising.  He encouraged increased exercise.

A September 2, 1992, private pulmonary function test shows an 
FVC of 87 percent of the predicted value.  FEV1 was 86 
percent of the predicted value.  FEV1/FVC was 109 percent of 
the predicted value.  The examiner stated that the study 
showed no evidence of restrictive lung disease.  There was no 
evidence of obstruction of airflow in either large or small 
airways.  Spirometry was considered normal.

The veteran indicated that the child received oxygen supplies 
from the Alabama Medicaid Agency from March 1992 to sometime 
in 1993.  However, that agency has informed VA that those 
records were destroyed.

Lay statements in the claims folder dated in August 1996 
indicate that the child continued to experience shortness of 
breath, loss of memory, and could not exert herself like 
other children.

A January 1997 request for approval of school attendance 
indicates that the child was attending Auburn University 
pursuing a course in nursing which was expected to run from 
March 1997 to May 2000.  A June 1997 request for approval of 
school attendance indicates that the child was still pursuing 
a course in nursing, but was at Reid State Technical College.  
A December 1997 request for approval of school attendance 
indicates that the child was pursuing a course as a social 
worker at Jefferson Davis Community College which she was 
expected to complete in January 2000.  An April 1999 school 
attendance report indicates that the child had to accept a 
temporary termination of her educational course to have a 
baby and because of other related medical problems.  She was 
to resume her course during the summer semester of 1999.  An 
August 1999 request for approval of school attendance shows 
that the child was pursuing a registered nurse course at 
Jefferson Davis Community College and expected to graduate in 
August 2001.

A January 2000 VA social and industrial survey indicates that 
the child was in a drowning accident in 1992.  She stayed in 
the hospital approximately 25 days.  She stated that she had 
a diagnosis of pulmonary dysfunction and anemia.  The veteran 
stated that the child continued to take a yearly breathing 
test at a local hospital.  She stated that she was limited in 
the distance that she could walk without stopping to rest.  
She also stated that she continued to use oxygen on an as 
needed basis.  She stated that the lower portions of her 
lungs did not function, but that this had gradually gotten 
better over the years.  She stated that she was mostly 
confined to the house from 1992 to 1996 as she was on 
continuous oxygen and was gradually weaned off.  She enrolled 
at Jefferson Davis Community College in 1997 and was taking 
four courses at the time of the survey.  The social worker 
conducting the survey stated that it appeared that the 
child's pulmonary functioning had improved significantly over 
the years, to the point where she could pursue a degree from 
an institution of higher education.  The social worker 
provided an opinion that, "in regards to her being capable 
of self support prior to 9/[redacted]/96, in this writer's opinion, 
it's questionable."

The Board finds that the evidence of record does not show 
that the veteran's child was permanently incapable of self 
support prior to September [redacted], 1996.  While the evidence does 
show that that the child experienced a drowning accident with 
subsequent pulmonary disability in February 1992, the Board 
finds that the evidence does not show that the child was 
rendered permanently incapable of self support by the 
accident.  While it appears that the accident did render her 
incapable of self support for some period of time, the 
medical evidence by June 1992 and September 1992 already 
showed significant improvement in her condition.  In fact, by 
June 1992, although she still needed oxygen with exertion, 
she no longer needed oxygen at rest.  Furthermore, there is 
no medical evidence of record subsequent to September 1992 
which indicates that she is currently, or was prior to 
September [redacted], 1996, rendered incapable of self support.  It 
appears that her incapacity for self support was a temporary 
condition which has resolved such that she now appears 
capable of self support.  The Board notes that she now uses 
oxygen only as needed.  The current evidence shows that she 
is pursuing a degree in nursing.  Furthermore, a January 2000 
VA social and industrial survey provides an opinion that it 
is questionable that the child was permanently incapable of 
self support prior to September [redacted], 1996.

The Board, has reviewed and considered all of the evidence 
and material of record in the claims file.  Based on its 
review of the relevant evidence in this matter, it is the 
decision of the Board that the preponderance of the evidence 
is against the veteran's claim that his child, born September 
[redacted], 1978, was permanently incapable of self-support prior to 
September [redacted], 1996.

Accordingly, the Board finds that the veteran's child, born 
September [redacted], 1978, 1976, was not permanently incapable of 
self-support prior to September [redacted], 1996, and the benefits 
sought by the veteran with regard to that claim are denied.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.356 (1999).


ORDER

The veteran's claims of entitlement to service connection for 
schizophrenia, hepatitis, chronic prostatitis, and 
hypertension are denied because they are not well grounded.

The veteran's child born on September [redacted], 1978, was not 
permanently incapable of self support prior to September [redacted], 
1996, and the benefits sought with regard to that claim are 
denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

The Board notes that the veteran has perfected an appeal on 
the issue of entitlement to an increased rating for bilateral 
hearing loss.  The most recent evidence of record regarding 
the veteran's level of hearing loss is a VA audiological 
examination conducted in March 1994.  The Board feels that a 
more current VA examination would be useful in determining 
the current extent and severity of the veteran's hearing 
loss.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA audiological examination.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



